  Case 2:20-cv-00353-JRG Document 9 Filed 11/23/20 Page 1 of 3 PageID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 VISTA PEAK VENTURES, LLC,                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §   JURY TRIAL DEMANDED
                                                 §
 HKC CORPORATION LIMITED, HKC                    §   CIVIL ACTION NO. 2:20-CV-00352-JRG
 OVERSEAS LIMITED, and                           §   CIVIL ACTION NO. 2:20-CV-00353-JRG
 CHONGQING HKC                                   §   CIVIL ACTION NO. 2:20-CV-00354-JRG
 OPTOELECTRONICS                                 §
 TECHNOLOGY CO., LTD.,                           §
                                                 §
         Defendants.                             §
                                                 §


                     PLAINTIFF’S MOTION FOR SERVICE OF PROCESS

       Plaintiff Vista Peak Ventures, LLC (“Plaintiff” or “VPV”) requests by this motion

assistance from the clerk of this court in serving the foreign defendant, HKC Overseas Limited, in

each of the above-captioned cases. HKC Overseas Limited is an entity organized under the laws

of Hong Kong, China. Plaintiff asks the court to require the clerk to send process documents using

a form of mail that requires a signed receipt, under Federal Rules of Civil Procedure (“FRCP”)

4(f)(1) and, more specifically, FRCP 4(f)(2)(C)(ii). A copy of the transmittal letter to the clerk is

attached as Exhibit 1, with the enclosure of the Affidavit from Marcus Benavides attached as

Exhibit A.

       Under FRCP 4(f)(2)(C)(ii), 4(f)(3), and 4(h)(2), a foreign corporation, such as HKC

Overseas Limited, may be served “using any form of mail that the clerk addresses and sends to

the individual and that requires a signed receipt,” as a method reasonably calculated to give notice.

See, e.g., TracFone Wireless, Inc. v. Sunstrike Intern., Ltd., 273 F.R.D. 697, 699 (S.D.Fla. 2011)
  Case 2:20-cv-00353-JRG Document 9 Filed 11/23/20 Page 2 of 3 PageID #: 82




(finding that Hong Kong defendants may be served with process documents sent by the clerk of

the court to the defendants via international express mail or via FedEx pursuant to Rule

4(f)(2)(C)(ii)). In this case, Plaintiff VPV requests that the clerk send a copy of the enclosed

Complaints and Summons to HKC Overseas Limited, at their principal office in Hong Kong. The

mailing should be addressed as follows:

                                  HKC Overseas Limited
  Flat/Rm 1003 North Point Asia-Pac Centre 10 North Point Rd North Point, Hong Kong, PRC


Plaintiff includes a pre-addressed label for transmission of service of process by Federal Express,

with signed receipt requested, which it has been recognized by this court is a valid form of mail.

See, e.g., IntelliGender, LLC v. Soriano, 2012 WL 215066, at *3 (E.D.Tex. 2012) (finding mailing

process via Federal Express a proper form of service under FRCP 4(f)(2)(C)(ii)).

       Accordingly, service via mail to defendant HKC Overseas Limited is proper and

reasonably calculated to give defendant notice of the suit. Plaintiff asks that the Court grant its

request set out in the Proposed Order filed with this motion.




                                                 2
  Case 2:20-cv-00353-JRG Document 9 Filed 11/23/20 Page 3 of 3 PageID #: 83




Dated: November 23, 2020                          Respectfully submitted,

                                                   /s/Patrick J. Conroy
                                                  Patrick J. Conroy
                                                  Texas Bar No. 24012448
                                                  T. William Kennedy Jr.
                                                  Texas Bar No. 24055771
                                                  Terry A. Saad
                                                  Texas Bar No. 24066015
                                                  Marcus Benavides
                                                  Texas Bar No. 24035574

                                                  Bragalone Conroy PC
                                                  2200 Ross Avenue
                                                  Suite 4500W
                                                  Dallas, TX 75201
                                                  Tel: (214) 785-6670
                                                  Fax: (214) 785-6680
                                                  pconroy@bcpc-law.com
                                                  bkennedy@bcpc-law.com
                                                  tsaad@bcpc-law.com
                                                  mbenavides@bcpc-law.com

                                                  ATTORNEYS FOR PLAINTIFF VISTA
                                                  PEAK VENTURES, LLC




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on November 23, 2020.



                                                  /s Patrick Conroy
                                                  Patrick Conroy




                                              3
